Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                    June 8, 2015


                                                                               BLED IN
Clerk
                                                                      'STCOURT OF APPEALS
Court of Appeals of Texas, First District                                  HOUSTON, TEXAS
301 Fannin Street
                                                                       JUN 11 2015
Houston, TX 77002-2066
                                                                    CHRIS

                                                                   CLERK

        Re:   Jared Len Cruse
              v. Texas
              No. 14-9232
              (Your No. 01-13-00077-CR)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           ^>- -^pM>
                                          Scott Si Harris, Clerk